STRAUP, C. J.
(dissenting).
The proposition has become well established that a traveler in approaching a railroad crossing is required to look up and down the track and listen for approaching ears and trains; and that when the evidence shows that the view was unobstructed, and that there were no complicated circumstances calculated to deceive and throw him off his guard, and that he attempted to cross without looking and listening, his conduct will be declared negligence on the facts by the court as matter of law. With this I fully agree. I think that when a traveler, under ordinary circumstances, approaches and attempts to cross a railroad at a crossing without looking and listening for approaching cars and trains, reasonable minds may not differ upon the question that such conduct shows negligence on his part. The conduct is, therefore, declared to be negligence by the court. Courts, however, do not reach such conclusion on the theory that the law has imposed positive *130or specific duties on the traveler to look and listen for ears and trains. Tbe law does prescribe specific duties on railroad companies when approaching crossings to give signals, and, when operating locomotives and trains in towns and villages, to ring the bell and restrict the speed of their trains. Such specific duties are generally prescribed by statute or ordinance; but there is no statute or ordinance requiring a traveler in approaching a crossing to look or listen; nór are his duties in the premises in such case otherwise defined or prescribed by statute or other legislative enactment. When courts say that a traveler who in approaching a crossing failed to look and listen for approaching trains and cars is guilty of negligence, they do so, not because the traveler failed to perform some specific duty prescribed by law, but because he failed to- exercise due care in the premises. His conduct in such case is declared negligent as matter of law upon the same principle that a traveler’s conduct in recklessly driving in broad daylight against a telegraph pole in a highway would be declared negligent as matter of law. The law, however, does not prescribe specific duties upon the traveler to look or listen for cars in the one case any more than to look for telegraph poles in the other. The one, of course, involves greater danger than the other; and hence a greater amount of vigilance and care is demanded of the.traveler in the one case than in the other. And, while courts have quite generally and uniformly held that the failure of a traveler in approaching and attempting to pass over crossings to look and listen for approaching trains and cars conclusively shows negligence on his part — rulings with which I fully agree- — nevertheless it is not correct to say that the law imposed specific duties on the traveler in such a case to look and listen in the same sense that the law has imposed specific duties on railroad companies to give signals and restrict the speed of its trains.
Now, if the evidence in this ease conclusively showed that the plaintiff in approaching and in attempting to drive over *131tbe crossing failed to look and listen for approaching cars, I would readily concur in tbe affirmance of the judgment. The effect of the ruling of the majority members of the court is that the plaintiff under all the circumstances was required to look both ways just immediately before entering upon and attempting to drive over the railroad track, and that any conduct short of that must be held negligence' as matter of law, regardless of the care exercised by him in looking both ways in approaching the crossing. The accident happened several blocks from the Union Depot at Ogden City, at a crossing of the defendant’s main track running north and south, and Twenty-first street, a public street running east and west. The railroad track was about in the center of a public street called Wall avenue, also running north and south. The plaintiff in going east crossed the railroad track, and entered Wall avenue about a half a block north of the crossing where the accident happened. As he entered Wall avenue, he noticed an engine standing, not on the main line, but on a switch track to the north of him, leading to a brewery. The engine was headed towards the north and towards the brewery. After entering Wall avenue, the plaintiff turned and drove south along that street parallel with the defendant’s main line. About half way between the place where the plaintiff entered Wall avenue and the crossing where the accident happened, the defendant’s main line was crossed by a railroad track of-the Denver & Rio Grande Railway Company. The statute, which requires railroad companies to give signals when approaching crossings, and to continuously ring the bell when operating locomotives in towns and villages, also provides that all .locomotives, with or without trains, before crossing the main track at grade of any other railroad company shall come to a full stop at a distance not exceeding four hundred feet from the crossing, and shall not proceed until the way is known to be clear, and two blasts of the whistle are sounded at- the moment of starting, provided that, whenever interlocking signal apparatus' and derailing, switches are adopted, *132such stop shall not be required. After the plaintiff, driving along at a trot, had proceeded south on Wall avenue and had crossed the Denver & Bio Grande track, and was about seventy or seventy-five yards from the crossing where the accident.happened, he looked back to the north, and saw that the defendant’s main line was clear, and that the engine was still standing on the switch track, then about four hundred yards away from him, in the same position as he. saw it when he first entered Wall avenue. He saw the smoke of a train coming from the south on the defendant’s main track, which he took to be, and which was, the Cache Valley train, and which was known to him to be due at that time. On reaching Twenty-first street he attempted to cross the defendant’s main track. Iiis attention was directed to the train coming from the south. He did not again look to the north to see what had become of the engine on the switch track. He testified, in effect, that, when he last saw the engine standing on the switch track and headed in a direction away from him, he assumed that the engine would not leave the switch track, and that it would not be operated south along the main track in the face of the ap* proaching Cache Valley train, and that it would not be operated over the Denver & Bio Grande track before coming to a stop. After the plaintiff last looked to the north, the engine on the switch track was backed onto the main line, and operated to the south at a rate of speed of from fifteen to twenty miles an hour over the Denver & Bio Grande track without stopping, and without giving signals or warning of its starting pr approach, and collided with the plaintiff’s horse and vehicle at the intersection of the defendant’s main line and Twenty-first street, as he was in the act of crossing.
Unless a hard and fast rule shall be laid down that a traveler is bound to look attentively both ways at the exact moment just before entering upon a railroad track at a crossing, notwithstanding the care exercised by him in looking both ways for approaching cars or trains in approaching *133tbe crossing, I think tbe question of plaintiff’s- negligence was one of fact for tbe jury. I am not prepared to lay down such a rule, when applied to- tbe facts and circumstances shown in this case. I tbink tbe authorities generally do not support such a doctrine. Tbe triers of tbe facts may say that when tbe plaintiff was seventy-five yards from tbe crossing, and looked to tbe north and saw tbe main track clear, be was not justified in assuming that it was clear after be bad traveled that distance, and that be was negligent in failing to look again to the north at tbe exact moment of entering and attempting to drive over tbe railway track; that tbe plaintiff was imprudent when be assumed that tbe engine standing on tbe switch track would remain there a sufficient length of time to enable him to cross, and that it would not be backed and propelled along tbe main track at a rate of speed of from fifteen to twenty miles an hour and' operated over tbe Denver &.Kio Grande track without stopping ; that be was negligent in assuming that, if a locomotive was operated from tbe north, it would stop four hundred feet north of tbe Denver & Hio Grande track, and that blasts of tbe whistle would be sounded before it was again put in motion; and that he was negligent in giving too much attention to tbe approaching train from tbe south, and that be ought to have given more attention to tbe north, from which direction no train or car was approaching when be last looked up tbe track seventy-five yards away from tbe crossing. I am, however, of tbe opinion that it ought not to be held as matter of law that tbe plaintiff from what be saw and knew bad no right to assume, under all tbe facts and circumstances of tbe case, that be was not in danger of any train or cars operated from tbe north along tbe track over which be was about to cross. It must be borne in mind that this is not a case of an ordinary crossing, where a locomotive or train of cars was approaching, and where, by looking, its approach could have been seen and discovered. Here tbe plaintiff looked twice to tbe north for approaching trains and cars— once when be entered Wall avenue, and again when be was *134seventy-five yards from the crosssing. Eacb time the track over which he was about to cross was clear. Each time he saw the engine standing on the switch track. His situation was made dangerous, not from a train or locomotive approaching on the track over which he was about to cross, but by the act of the defendant in suddenly and without, warning propelling an engine, as shown by the ’ evidence, at an unusual speed, from one trad?: to another.
It is, in effect, said that the plaintiff -had no right to assume that the engine would remain on the switch track a sufficient length of time in which he could safely pass, and that it would not be propelled south along the main track before he had passed over the crossing. I think no conclusive presumption in respect of such a matter can be indulged either way. The question whether the plaintiff was justified or was negligent in drawing such an inference at the time depended upon the facts and circumstances of the case, and was one of fact. So, too, it is also, in effect, said that the plaintiff had no right to assume that the defendant in propelling an engine south along the main track would stop or check it before crossing the Denver & Rio Grande track, and that signals and warning of its approach would be given, and the speed of the engine limited and restricted. A plaintiff may not excuse or defend his own negligence by showing that he relied on the presumption that the defendant would observe the law, and that he would exercise ordinary care; that is, if it is determined that the plaintiff was negligent, his negligence may not be excused or defended by showing his reliance on such presumptions. But it must be remembered that the question to be determined is: Was the plaintiff conclusively guilty of negligence? To assume the conclusion as a first, premise of a syllogism does not elucidate anything. I have always understood the law to be that the rights and duties of a traveler and a railroad company at a crossing are in the main mutual and reciprocal. The whole duty is not cast on either one to prevent collisions and injuries. A plaintiff may not heedlessly and carelessly at*135tempt to pass a crossing on tbe assumption that the railroad company will look out for and not injure him. Neither may a railroad company carelessly and heedlessly operate its locomotives and trains of cars over crossings at an unusual and excessive speed, and without giving signals and warning, on the assumption that the traveling public must look out for their own safety, and keep out of the way. Each is required to exercise ordinary care to prevent collisions and injury. There is no presumption that either party will be negligent. There is a presumption that in approaching a crossing each will exercise due care. Each party may regulate his conduct on the assumption that the other party will exercise ordinary care' — not that he will be negligent. If a statute or an ordinance requires specific duties to be performed, such as the giving of signals and the restricting of the speed of trains, or of stopping them, the traveling public may assume that such duties will be performed, for every reasonable presumption is to be indulged in the observance of the law by all persons, whether private persons or corporations. In considering the question whether the plaintiff was guilty of negligence, to say that he had no right to indulge the presumption that the defendant, in the operation of its locomotives and cars, would observe the statutory requirements, is, in effect, to say that he had no right to presume what the law itself presumes. To say that the plaintiff was required to regulate his conduct on the- assumption that the defendant would operate an engine at an excessive and unusual speed over the Denver & Rio Grande track without stopping, and without giving signals or warning of its starting or approach, is to say that the plaintiff was -required -to anticipate negligence on the part of the servants and agents in charge of the engine.
There may be instances where, though one looked for approaching ’ cars seventy-five yards .from a crossing and saw none, he still would be negligent in not looking again before attempting to cross; but ordinarily the questions whether one exercised ordinary care in looking at the proper time *136and at tbe proper place, and bow frequently and attentively be ought to have looked, or whether he ought to have looked continuously, are questions of fact for the jury. Especially is this true where a man of prudence may have received fixed impressions from the appearances of things surrounding him. The observations made by the court in the case of Bonnell v. Delaware, L. & W. R. Co., 39 N. J. Law 189, I think, in the main apply here. There the plaintiff, when about one hundred yards from the railroad, looked and saw a train with the rear towards him, and was deceived by appearances, supposing it was going away from the crossing. He was driving a wagon, and proceeded to cross the track without looking any more. The court there said: “The fact upon which the defendants mainly relied in this case was that the plaintiff did not look up the track as he approached, and before he attempted to cross it. But the plaintiff had looked when about one hundred yards from the crossing, and saw, as he supposed, a train going in the opposite direction, with the rear towards him. lie was not required by any legal rule to look continually until he crossed the track. A man of prudence might have received a fixed impression from the appearance of the train that it was going away from the station.”
I also think that the rule announced in the ease of Gratiot v. M. P. R. Co., 116 Mo. 450, 21 S. W. 1094, 16 L. R. A. 189, and in the cases there cited, is here applicable and should be applied.
I am of the opinion that both the questions of the defendant’s and the plaintiff’s negligence ought to have been submitted to the jury. I therefore dissent.